El Juez Peesideute Se. IíeeNÁNdez,
emitió la opinión del tribunal.
Se trata de un pleito promovido ante la Corte de Dis-trito de Ponce por Joaquín Candal Fernández contra los es-posos Simón Pierlnisi y G-ran y Gloria María Vázquez y Mar-tínez en cobro de un crédito declarado por sentencia.
En la demanda jurada y presentada en 23 de diciembre de 1918 alega el demandante que el demandado Simón Pier-luisi le está adeudando la suma de $2,400 como un débito de record, a virtud de sentencia que dictó la Corte de Distrito de Ponce en 22 de julio de 1904, cuya sentencia se inserta en la demanda; que asimismo está adeudando el demandado Pier-luisi al demandante los intereses de la referida suma a razón del 1 por ciento mensual desde que la sentencia fué dictada; que los intereses calculados basta el 22 de noviembre de 1918, o sea durante 162 meses, importan la suma de $4,128; que capital e intereses que en conjunto dan un total de $6,528 no han sido satisfechos por el deudor ni por ninguna otra persona en su nombre, al demandante ni a ninguna otra persona; que la deuda fué contraída por Pierlnisi antes de su matrimonio con su actual esposa la demandada Gloria María Vázquez, entre los cuales existe actualmente una sociedad legal de gananciales; que el demandado no tiene capital pro-pio de clase alguna con que pagar en todo ni en parte el capital e intereses que se le reclaman, y que la sociedad de gananciales habida entre ambos demandados cuenta con bie-*608nes más que suficientes para pagar subsidiariamente los $6,528 que se reclaman más los intereses que se sigan de-vengando, sin perjuicio de las atenciones que enumera el ar-tículo 1323 del Código Civil, figurando entre dichos bienes gananciales dos predios rústicos, uno en el término municipal de Adjuntas con cabida de 322 cuerdas, denominado “Porvenir,” y el otro denominado “Gloria,” en el término municipal de Ponce, barrio “Guaraguaos,” con cabida de 30 cuerdas 50 céntimos. ^
La .demanda concluye con la súplica de que se dicte sen-tencia en favor del demandante y en contra del demandado Simón Pierluisi por la suma de $6,528 más los intereses que que se devenguen del capital adeudado desde el 22 de no-viembre de 1918 hasta su efectivo y total pago, y que se im-pongan todas las costas del pleito al demandado Pierluisi, con inclusión de los honorarios del abogado del demandante, disponiendo además que como quiera que el cónyuge deudor no tiene capital propio para satisfacer dicha suma y demás responsabilidades, se satisfaga todo ello por la sociedad de gananciales habida entre ambos cónyuges demandados, de acuerdo con lo dispuesto en el artículo 1325 del Código Civil Revisado.
A la anterior demanda opusieron los demandados como excepciones previas las de que la demanda no aduce hechos suficientes para determinar una causa de acción y la de que la acción ejercitada ha prescrito por haber expirado el tér-mino de cinco años que establece el artículo 239 del Código de Enjuiciamiento Civil en relación con el 243 del mismo, por fundarse la demanda según sus alegaciones en una sentencia dictada en 1904, cuya ejecución o cumplimiento está prescrito; y habiendo presentado el demandante moción para que se eliminara-el párrafo de las excepciones previas en que se funda la excepción de prescripción por ser impertinente en razón a que no se trata de la ejecución de sentencia dentro del mismo procedimiento en que fué dictada, la corte por orden de 14 de febrero de 1919 declaró con lugar la moción *609eliminatoria y sin lugar las excepciones previas alegadas contra la demanda.
Los demandados contestaron entonces y el demandado admitió que el 22 de julio de 1904 se dictó sentencia en su contra por la suma de $2,400 pero en oposición alega que no fué citado para la vista de este pleito o sea el juicio, ni se le anotó rebeldía alguna ni se le' dió oportunidad para ser oido en su defensa, alegando además que uno de los pagarés por 1,000 pesos provinciales en que se fundó la demanda estaba prescrito al tiempo de ser ésta radicada, de acuerdo con el artículo 950 del Código de Comercio. Niega que esté adeudando intereses de clase alguna por el capital principal o por algún otro y que puedan cobrarse a razón del doce, por ciento anual, y niega también las demás alegaciones de la demanda, alegando en contrario que -no debe actualmente can-tidad alguna por haber sido satisfecha la misma por minis-terio de la ley de acuerdo con los artículos 239 y 243 del Código de Enjuiciamiento Civil; que suscribió ciertos pa-garés siendo casado, pero al tiempo de suscribirlos y actual-mente es dueño de bienes privativos y siempre ha sido sol-vente, con bienes suficientes para satisfacer cualquiera deuda en que incurra, habiendo adquirido además bienes durante su matrimonio con Gloria María Vázquez; y que ésta no fué parte en el procedimiento cuya sentencia es objeto del pre-sente pleito.
El demandante solicitó que se dictara sentencia sobre las alegaciones de acuerdo con lo dispuesto en el artículo 132, parte primera, del Código de Enjuiciamiento Civil, por tra-tarse de una demanda jurada que no ha sido contestada sino' de una manera general y no en la forma específica que or-dena el artículo 110, párrafo 2°., de dicho código. Y la corte, por sentencia de 7 de mayo de 1919, declaró con lugar en todas sus partes la moción y dictó sentencia sobre las alega-ciones condenando a los demandados a satisfacer al deman-dante la suma de $6,528 más los intereses que se devenguen del capital adeudado, o sean $2,400 desde el 22 de noviembre *610de 1918, hasta cuya fecha han sido calculados, y en adelante hasta su efectivo y total pago, condenándose además a los demandados al pag’o de todas las costas, desembolsos y ho-norarios del abogado del demandante, y disponiéndose que si el cónyuge deudor Pierluisi y Grau no tuviere capital pro-pio para satisfacer esta deuda y demás responsabilidades, se satisfaga todo ello por la sociedad de gananciales habida entre ambos cónyuges demandados de acuerdo con lo dis-puesto en el artículo 1325 del Código Civil Revisado.
Contra la anterior sentencia interpusieron los demanda-dos recurso de apelación para ante esta Corte Suprema y los motivos que alegan para solicitar la revocación de dicha sentencia pueden sintetizarse en dos, a saber: 1°., error co-metido por la corte al declarar sin' lugar la excepción pre-via relativa a la prescripción, y 2°., error al declarar con lugar la moción sobre sentencia por las alegaciones, pues no se alegaron en la demanda hechos determinantes de la juris-dicción de la corte de Ponce para dictar la sentencia ele 22 de julio de 1904, ni a falta de dicha alegación tampoco se alegó- que fuera dictada en forma debida según previene el artículo 126 del Código de Enjuiciamiento Civil.
El primer error no existe porque los artículos 239 y 243 del Código de Enjuiciamiento Civil que el apelante invoca para sostener la prescripción no son aplicables al presente caso, en'que no se trata de obtener una ejecución de sentencia en el procedimiento en que se dictó, sino que se ha iniciado otro procedimiento o juicio para obtener que los demandados paguen al demandante un crédito declarado por sentencia en juicio seguido contra el demandado Simón Pierluisi. Vázquez v. Martínez et al., 17 D. P. R. 1134.
Aunque no es lo usual en el cobro de obligaciones recono-cidas por sentencia el recurrir al procedimiento seguido por el demandante, el hecho de que existan trámites marcados en la ley para la ejecución de las sentencias no impide que se recurra a la vía ordinaria para exigir el cumplimiento de dichas obligaciones. Tettamansi et al. v. Zeno, 24 D. P. R. *611775. Y cuando se acude a la vía ordinaria, el término para la prescripción no es el de cinco años a qne se refiere el ar-tículo 239 ya citado.
El segundo error alegado por el apelante tampoco existe.
La sentencia de que deriva su acción el demandante y que fué alegada como hecho fundamental determinante de la acción, según se inserta en la demanda dice como sigue:
“En la Corte de Distrito del Distrito Judicial de Ponce, P. R. — Joaquín Candal Fernández v. Simón Pierluisi y. Grau. — Civil No. 19. — Cobro de dinero. — Sentencia.—Hoy día 22 de julio de 1904 se-ñalado para la vista de este pleito, comparece el demandante Joaquín Candal Fernández por medio de su abogado don José F. Fernández solicitando se dicte sentencia contra el demandado por su rebeldía. La corte ordena que se anote sentencia en contra del demandado por la suma de $2,400, intereses al 1 por ciento mensual desde el vencimiento de las respectivas obligaciones basta el total pago, y las costas ascendentes a # * '* librándose orden de ejecución contra los bienes del demandado para hacer efectiva esta sentencia.— Attest, Genaro Yidal, Secret. Dist. Court. — Conforme, José Tons Soto, Dist. Court Judge.— * l#. Dicha sentencia es firme por no haber sido apelada. — Firmado, Felipe Colón, Secretario Corte Dis-trito Ponce.”
El artículo 126 del Código de Enjuiciamiento Civil dice así:
“Art. 126. — Al alegar la existencia de una sentencia o resolu-ción de una corte, funcionario o junta judicial, no será preciso ci-tar los hechos que determinan su jurisdicción, pero podrá consig-narse que dicha sentencia o resolución fué dictada en forma debida. Si tal alegación fuere impugnada, la parte que dedujo aquella de-berá probar en el juicio los hechos constitutivos de la jurisdicción.”
El precepto transcrito no se refiere al caso de que se in-serte literalmente en la alegación la sentencia o resolución recaída, pues cuando se inserta, como en el presente caso, surge la presunción de que la corte que la dictó actuó con jurisdicción y siguió el procedimiento establecido por la ley, a no ser que de ella aparezca prima facie lo contrario, lo que no sucede con la sentencia de que se trata.
*612Por supuesto que dicha presunción podía ser impugnada por el demandado; y como la demanda era jurada la impug-nación debía hacerse en forma específica, alegando hechos que determinaran la falta de jurisdicción de la corte.
La alegación de la demanda en que se insertó la sentencia de 22 de julio de 1904 fué contestada por los demandados en los siguientes términos:
“Admite el demandado Simón Pierluisi y G-rau que el 22 de' julio de 1904 se dictó sentencia en su contra por la suma de $2,400; pero en oposición alega que no fué citado para la vista de este pleito o sea el juicio, ni se le anotó rebeldía alguna, ni se le dió oportuni-dad para ser oído en_su defensa.”
Esa contestación no_ envuelve una negación -específica por parte del demandado de la jurisdicción de la corte que dictó la sentencia de 22 de julio de 1904, pues aún admitiendo como ciertos los hechos en ella consignados no surgiría como con-secuencia la falta de jurisdicción de la corte. El demandado pudo no haber sido citado para la vista del pleito o del juicio en que se dictó dicha sentencia, pudo dejar de anotarse la rebeldía del mismo, pudo no dársele oportunidad para ser oido en el juicio; y sin embargo de todo ello, pudo ser dic-tada la sentencia con jurisdicción por parte de la corte. La única alegación pertinente a la falta de jurisdicción de la corte era la de no haber sido citado o emplazado el deman-dado o la de no caber dentro de los límites de su jurisdicción la materia del juicio.
Cuando se interpone una demanda jurada, la negativa por el demandado de las alegaciones del demandante debe ser es-pecífica según el No. 2o. del artículo 110 del Código de En-juiciamiento Civil, y según el artículo 132 toda alegación esen-cial ele la demanda no impugnada en la contestación se ten-drá por cierta para los efectos de la acción. Siendo esencial la negación relativa a la sentencia pronunciada contra Pier-luisi, pues en ella descansa la acción ejercitada, de tal modo que eliminada no podría prosperar la reclamación, y no ha-biendo sido denegada en forma específica la jurisdicción de *613la corte que la pronunció, subsiste la presunción de que dicba corte actuó con jurisdicción sobre la persona del demandado y sobre la materia del juicio.
NI demandado incumbía, si entendía que dicba sentencia era nula por falta de jurisdicción de la corte, alegar espe-cíficamente los liecbos determinantes de esa falta de juris-dicción para que el demandante estuviera obligado a pro-bar en el juicio lo contrario mediante los heclios constitu-tivos de dicba jurisdicción. No lo hizo así, y por tanto la corte estuvo ajustada a derecho al declarar con lugar la mo-ción sobre sentencia por las alegaciones.
Es de confirmarse la sentencia apelada. .

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.